Name: Council Regulation (EC) No 602/2004 of 22 March 2004 amending Regulation (EC) No 850/98 as regards the protection of deepwater coral reefs from the effects of trawling in an area north west of Scotland
 Type: Regulation
 Subject Matter: environmental policy;  fisheries;  natural environment;  regions of EU Member States
 Date Published: nan

 Avis juridique important|32004R0602Council Regulation (EC) No 602/2004 of 22 March 2004 amending Regulation (EC) No 850/98 as regards the protection of deepwater coral reefs from the effects of trawling in an area north west of Scotland Official Journal L 097 , 01/04/2004 P. 0030 - 0031Council Regulation (EC) No 602/2004of 22 March 2004amending Regulation (EC) No 850/98 as regards the protection of deepwater coral reefs from the effects of trawling in an area north west of ScotlandTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) Article 2 of Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy(2) provides that the common fisheries policy is to apply a precautionary approach in taking measures to minimise the impact of fishing activities on marine ecosystems.(2) Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms(3) establishes restrictions on the use of demersal towed gears.(3) According to recent scientific reports, and in particular the reports of the International Council for the Exploration of the Sea, aggregations of deepwater corals (Lophelia pertusa) have been found and mapped in detail in an area north west of Scotland falling within the jurisdiction of the United Kingdom. Those aggregations, known as the "Darwin Mounds", appear to be in good conservation status but show signs of damage owing to bottom-trawling operations.(4) Scientific reports show that those types of aggregations constitute habitats that host important and highly diverse biological communities. The habitats are considered in many fora as requiring priority protection. In particular, the Convention for the Protection of the Marine Environment of the North-East Atlantic (OSPAR Convention) has recently included deepwater coral reefs in a list of endangered habitats.(5) Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora includes reefs within the natural habitats of Community interest whose conservation requires the designation of special areas of conservation(4). The United Kingdom has formally expressed its intention to designate the Darwin Mounds as a special area of conservation with a view to protecting that type of habitat in fulfilment of its obligations provided for by the said directive.(6) According to the scientific evidence, recovery from damage to coral produced by trawl gear towed through the bottom is either impossible or very difficult and slow. It is therefore appropriate to prohibit the use of bottom trawls and similar gear in the area surrounding the Darwin Mounds.(7) Regulation (EC) No 850/98 should therefore be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1In Article 30 of Regulation (EC) No 850/98, the following paragraph 4 shall be added:"4. Vessels shall be prohibited from using any bottom trawl or similar towed nets operating in contact with the bottom of the sea in the area bounded by a line joining the following coordinates:>TABLE>"Article 2This Regulation shall enter into force on 23 August 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 March 2004.For the CouncilThe PresidentJ. Walsh(1) Opinion of 10 February 2004 (not yet published in the Official Journal).(2) OJ L 358, 31.12.2002, p. 59.(3) OJ L 125, 27.4.1998, p. 1. Regulation as last amended by Regulation (EC) No 973/2001 (OJ L 137, 19.5.2001, p. 1).(4) OJ L 206, 22.7.1992, p. 7. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1).